Citation Nr: 1758444	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served in the U.S. Navy Reserves, and had active duty from May 1969 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for prostate cancer and diabetes mellitus.  In October 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record.


FINDINGS OF FACT

1.  The Veteran is reasonably shown to have served in Vietnam during the Vietnam Era.

2.  He is shown to have diagnoses of prostate cancer and type 2 diabetes mellitus.


CONCLUSION OF LAW

Service connection for prostate cancer and diabetes mellitus is warranted.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  As this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless.  


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's DD Form 214 shows that he was assigned to the 7th Fleet and received a Vietnam Service Medal.

The Veteran's service treatment records, to include his June 1970 service separation examination report, are silent regarding prostate cancer and diabetes.  

A February 2011 VA Agent Orange Registry examination confirmed that the Veteran has diagnoses of prostate cancer (post-seeding treatment) and type 2 diabetes (on medication).  He noted that he served on the Admiral's staff of the Commander of the [air] patrol forces of the 7th fleet

At the hearing before the undersigned, the Veteran testified that as part of his orientation duties he was sent on a patrol flight over the South China Sea searching for trawlers coming from China to Vietnam, and that they landed at Cam Ranh Bay and spent the night there.  He indicated that that was his only time on the ground in Vietnam.  He further testified that all general officers assigned to that command were sent on an orientation trip, which included a visit to Vietnam.  

In December 2017, the Veteran submitted a statement from C.R. McClaskey, a former Lieutenant Commander in the U.S. Naval Reserves, who indicated that his first duty station was on the staff of the Commander Patrol Force, 7th Fleet where he was the operations control center officer.  Detachments were based at a number of facilities, including in Cam Rahn Bay [in Vietnam].  He related that it was a matter of policy for junior staff officers to be given the opportunity to fly on operational missions for purposes of training and to improve morale.  He stated that the [commanding] admiral "was particularly good about making sure we all passed through CRB [Cam Rahn Bay]; spending time there meant combat pay for the month and the right to wear the Vietnam Service Ribbon,"  He said that he knew the Veteran and "would find it hard to believe that he alone was an exception to this practice."

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (listed in 38 C.F.R. § 3.309(e), and including prostate cancer and type 2 diabetes mellitus) may be service connected on a presumptive basis as due to exposure to herbicides, if manifested in a Veteran who served in Vietnam during the Vietnam Era.  38 U.S.C. § 1116..

It is not in dispute that the Veteran has diagnoses of prostate cancer and type 2 diabetes mellitus (as they were confirmed on VA examination).  The critical (and dispositive) question remaining is whether or not he served in Vietnam (and is entitled to a presumption of exposure to herbicide agents/Agent Orange by virtue of such service).  His award of a Vietnam Service Medal does not, of itself, establish service on land in Vietnam; an October 2011 RO Memorandum for the record indicates that based on the information then available Vietnam service could not be verified.  He has since presented deemed credible hearing testimony providing a plausible account of an occasion on which he set foot in Vietnam.  Thereafter, he submitted a statement from an officer who served with the command of the Veteran's unit indicating that it was the command practice to send all officers on a patrol detail that included a visit to Cam Rahn Bay (and that it would be difficult to envision that the Veteran was an exception to the practice).  The Board finds no reason to question the veracity of the Veteran's testimony or of the supporting statement.  The Board notes that the circumstances described might not be the type that would produce documents detailing each participating officer's visit to Cam Rahn Bay.  

In light of the foregoing, the Board finds that it is reasonably affirmatively shown that the Veteran served at least some period of time on land in Vietnams during the Vietnam Era.  He is therefore entitled to consideration of the instant claims under the presumptive provisions in 38 U.S.C. § 1116.  Applying those provisions to the facts of this case, the Board concludes that service connection for prostate cancer and type 2 diabetes mellitus is warranted.


ORDER

Service connection for prostate cancer is granted.

Service connection for type 2 diabetes mellitus is granted.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


